Title: From George Washington to Samuel Huntington, 10 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters Bergen County 10th July 1780
					
					I have, with great pleasure, seen the very laudable association of the Merchants of Philadelphia, for procuring a quantity of provisions and Rum for the Army. I am well persuaded, that the same spirit exists in those of the other considerable trading Towns, who, perhaps, only want being made acquainted with the distresses of the Army, in Articles almost as essential as those of provision, to produce similar associations for the purposes of providing such matters as may be recommended to them.
					
					We are so scantily supplied with Marquees and Tents, and have so little prospect of procuring a sufficient number by the common means—that some Gentlemen have suggested the propriety and expediency of an address to the Merchants, from New London to Portsmouth inclusive, requesting their assistance at this critical time, and giving them the same assurances of reimbursement, which have been given to the Merchants of Philadelphia—By the estimates of the Quarter Master General, a sum, not exceeding forty thousand pounds lawful Money, would make a sufficient provision of Marquees—Tents—Knapsacks and some other Articles in that way, and should the mode, I have hinted, be thought advisable, he would furnish the proportions which each Town should, in his opinion, be requested to provide. Some private letters have, I beleive, been written to the principal trading Gentlemen to the Eastward on this subject, which may perhaps produce an offer on their parts; but I am so exceedingly anxious on account of the backward state of our preparations of every kind, that I cannot help recommending an application to them, notwithstanding, by Congress collectively, or thro’ their own Delegates, as may be judged most proper.
					I observe that, by the present regulations of the Bank of Philadelphia, the Funds are to be applied solely to the purchase of Rum and provision—but if an application of part of them could be diverted to the purchase of Tents (the materials for making which I am told are plenty in Philada) it would add to our stock in a very little time. The Committee of Cooperation have already recommended this deviation, and I beg leave to express my concurrence with them. I have the honor to be with the greatest Respect Yr Excellency’s most obt Servt
					
						Go: Washington
					
					
						P.S. Inclosed you will find the Qr Mr General Estimate of the quantity of Tents &ca necessary—their Cost, and the proportions to be drawn from the several towns.
					
				